Title: John Barnes to Thomas Jefferson, 9 February 1814
From: Barnes, John
To: Jefferson, Thomas


          Dear Sir George Town Colo 9th Febuary 1814—
          Your favr of the 29h Ulto receved last Evening—and duly Notice its Contents, with referance to the good Genl K—every exersion has been made by me to effect a remittanc—thro Mr Williams and others, but without effect,—the late Occurances in Europe as well here, has but increased
			 the difficulty—
          and to Attempt One at this Crisis—would be to hazard a still greater risque—what then I ask can possibly be done, in aid of the Genl but to wait—a more convenient season—let us hope! and trust ere long some favorable change of Circumstancs may Offer to effect so desirable a purpose—
          With referance to your further request respecting my Opinion on the propriety of disposing of the Genl Penna Bank stock and placing the proceeds on Loan to Govermt I must beg a day or two, for serious Consideration and reflection—on so Momentous—a question—most Respectfully, Dear Sir
          your mst ObedtJohn Barnes,
        